Fourth Court of Appeals
                               San Antonio, Texas
                                     July 15, 2022

                                 No. 04-22-00387-CR

                    EX PARTE Franklin Jose Velasquez MARTINEZ

                      From the County Court, Kinney County, Texas
                                Trial Court No. 10369CR
                       Honorable Roland Andrade, Judge Presiding


                                    ORDER
    The Appellant's Unopposed First Motion to Extend Time to File Brief is hereby
GRANTED. The appellant's brief is due on or before August 18, 2022.




                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court